Citation Nr: 0633468	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  02-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Evaluation of Dequervain's tenosynovitis of the right 
wrist, currently rated as 10 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982 and from May 1984 to November 1998.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

This case has previously come before the Board.  In January 
2005, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

In correspondence received in September 2004, the veteran 
withdrew his request for a hearing.  


FINDINGS OF FACT

1.  The veteran's range of motion of the right wrist is the 
functional equivalent, at worst, of favorable ankylosis in 20 
to 30 degrees of dorsiflexion.  

2.  The veteran is able to secure and follow a substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a uniform 30 percent rating for 
Dequervain's tenosynovitis of the right wrist have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5214 (2006).  

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155, 1502 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in July 2004 and March 2006, which is sufficient 
under Dingess/Hartman.  The Court also stated that the VCAA 
notice must include information regarding the effective date 
that may be assigned.  In this case, the Board is assigning a 
higher rating.  Once the RO effectuates the Board's grant, 
the RO can cure any VCAA notice defect with respect to the 
effective date element.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in July 2003.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claims.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

I.  Right Wrist

Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Diagnostic Codes 5214 and 5215 rate impairment of the wrist.  
Diagnostic Code 5214 governs when there is ankylosis of the 
wrist and Diagnostic Code 5215 governs limitation of motion 
of the wrist.  Diagnostic Code 5215 allows for a maximum 10 
percent evaluation for palmar flexion limited in line with 
the forearm or for dorsiflexion of less than 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5215.  Under that Diagnostic 
Code 5214, a 30 percent disability evaluation is warranted 
when there is favorable ankylosis in 20 to 30 degrees 
dorsiflexion in the major wrist.  A 40 percent disability 
evaluation is contemplated for ankylosis of the major wrist 
in any other position, except favorable.

Normal range of motion of the wrist is:  dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.

The Court has indicated that ankylosis is "immobility and 
consolidation of a joint."  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  In addition, ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  See Dorland's Illustrated Medical Dictionary 86 
(28th ed. 1994) as quoted in Colayong v. West, 12 Vet. App. 
524 (1999).



Analysis

Initially, the Board notes the AOJ has effectively assigned 
staged ratings.  That is, the 0 percent evaluation assigned 
was increased to 10 percent, from February 14, 2005, by 
rating decision dated in March 2006.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board, however, finds that the 
condition has not significantly changed during the appeal 
period; and that a uniform rating is warranted.  The Board 
notes that we are simply unable to determine that the veteran 
became worse on the day of the February 2005 VA examination.  

The record, to include a February 2005 statement in support 
of the claim, reflects the veteran is right hand dominant.  
In considering the guidance in Deluca, the Board finds that 
the veteran's right wrist disability is manifested by the 
functional equivalent of favorable ankylosis in 20 degrees to 
30 degrees dorsiflexion warranting a 30 percent evaluation 
under Diagnostic Code 5214.  On VA examination in February 
2006, wrist dorsiflexion was 0 to 48 degrees and palmar 
flexion was 0 to 40 degrees.  The examiner specifically 
stated that there was an additional 50 percent of limitation 
of motion with repetition due to pain.  Thus, the evidence 
supports a 30 percent evaluation.  A higher rating is not 
warranted as the right wrist is not unfavorably ankylosed.  

To the extent that the veteran asserts that his right wrist 
disability has interfered with daily and work activities, the 
Board notes that the 30 percent disability evaluation 
contemplates impairment in earning capacity, including loss 
of time from exacerbations.  38 C.F.R. § 4.1 (2006).

The evidence supports a uniform 30 percent evaluation for 
Dequervain's tenosynovitis of the right wrist.  Consequently, 
the benefits sought on appeal are granted.  



II.  TDIU
Criteria

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe as to prevent the retaining of gainful employment.  
Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from common etiology or a single accident are 
considered as "one disability" for purposes of determining 
whether a disability is ratable as 40 or 60 percent 
disabling.  Id.

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006).



Analysis

The veteran's service-connected disabilities consist of:  
lumbosacral strain, evaluated as 20 percent disabling, 
osteoarthritis of the cervical spine with full range of 
motion, evaluated as 20 percent disabling, osteoarthritis of 
he right shoulder with limitation of motion, rated as 10 
percent disabling, osteoarthritis of the left shoulder with 
limitation of motion evaluated as 10 percent disabling, 
osteoarthritis of the left hip with limitation of motion, 
rated as 10 percent disabling, osteoarthritis of the right 
hip with limitation of motion, rated as 10 percent disabling, 
right Dequervain's tenosynovitis, rated as 30 percent 
disabling, and status post removal of a ganglion right foot 
cyst, rated as 0 percent disabling;  The veteran's combined 
disability rating for his service-connected disabilities is 
80 percent.  The veteran's osteoarthritis disabilities are 
all disabilities resulting from a common etiology and are 
considered as "one disability" at a 60 percent disability 
rating.  Accordingly, he meets the percentage rating 
standards for a TDIU rating.  38 C.F.R. § 4.16(a).

The evidence, however, reflects that the veteran is employed.  
In a February 2005 statement in support of the claim, the 
veteran stated that he is employed as a Service Officer.  
Cleary, he is employable.  The Board notes that in February 
2005, the veteran stated that he had had to quit his 
manufacturing job in favor of more sedentary work.  A 
February 2003 VA Form 21-8940 shows continuous employment 
from April 1999 to present.  In addition, the record reflects 
he was enrolled in vocational rehabilitation for one year.  
Regardless, it has not been shown that he was incapable of 
pursuing substantially gainful employment.  The fact that he 
was able to reenter the work force, if he left, tends to 
establish that he was not unemployable while he was 
unemployed.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  









ORDER

A uniform 30 percent evaluation for Dequervain's 
tenosynovitis of the right wrist is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A total rating for compensation on the basis of individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


